Citation Nr: 0532604	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-07 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation benefits, under 38 U.S.C.A. § 
1151, for Hepatitis C.

2.  Entitlement to an increased evaluation for verrucae of 
the hands and forearms, currently evaluated as 30 percent 
disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to compensation benefits, 
under 38 U.S.C.A. § 1151, for Hepatitis C; entitlement to an 
increased evaluation for verrucae of the hands and forearms; 
and entitlement to service connection for PTSD.  

The veteran's appeal as to the issue of entitlement to 
service connection for PTSD arose out of an informal claim 
that was received in November 1999.  However, the record 
reflects that an earlier claim of entitlement to service 
connection for PTSD was denied by the RO in a September 1996 
rating decision, which was not appealed and therefore became 
final in September 1997.  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Thus, 
the Board believes that the issue on appeal is most 
appropriately characterized as whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.

This case was previously before the Board in October 2003, at 
which time it was remanded for additional evidentiary 
development and to address due process concerns.  
Unfortunately, a second remand is required in this case, as 
will be explained herein; as it appears that the veteran's 
most currently reported address is in Reno, Nevada, and not 
in Ponca City, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for Hepatitis C, and to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  He is also seeking an increased evaluation for his 
service-connected verrucae of the hands and forearms, which 
is currently evaluated as 30 percent disabling.

The Board remanded all three of the claims on appeal in 
October 2003, both for additional evidentiary development and 
to address due process concerns.  With respect to the due 
process concerns, in the October 2003 remand, the Board noted 
that during the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) had been enacted, 
substantially modifying the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106- 175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  In particular, this law included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the 2003 remand, the Board pointed out that the record 
reflected that, in a March 2001 letter from the RO, the 
veteran was advised of the type of evidence needed to 
substantiate a claim of entitlement to service connection.  
However, he was not advised as to the more particular type of 
evidence needed to establish service connection for PTSD.  
Furthermore, he was not advised of the need to identify the 
specific in-service stressors that he believes caused his 
PTSD.  Similarly, he was also not advised as to the type of 
evidence needed to establish entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  
Subsequently, in duty-to-assist letters issued from the RO to 
the veteran in January 2004 and January 2005, the 
aforementioned matters were addressed.  However, as will be 
explained, it appears that these letters will have to be 
reissued. 

The 2003 Board remand also requested that the veteran submit 
detailed information regarding his PTSD stressors, which if 
received should be sent to the Commandant of the Marine 
Corps, Headquarters United States Marine Corps, for 
corroboration of the reported in-service stressors.  VA 
psychiatric and dermatological examinations were also 
requested, as appropriate.  The veteran did not report for a 
VA skin examination scheduled for October 2004.  

Unfortunately, it appears that there is confusion regarding 
the veteran's address, although it appears that he has been 
diligent in keeping VA apprised of his whereabouts.  
Correspondence and statements from the veteran reflect that 
from 1997 to September 2000 his permanent address was in 
Ponca City, OK.  The VA data base still lists that city in 
Oklahoma as the veteran's current address.  However, in 
correspondence from the veteran dated in October 2000, he 
indicated that he had permanently relocated to Reno, NV; 
provided his full address, and requested that jurisdiction of 
the case and transfer of the claims file be directed to the 
RO in Reno.  Evidence on file dated during 2001 reflects that 
VA used the Nevada address and that a VA examination of the 
skin was conducted at the VAMC in Reno in March 2001, for 
which the veteran reported.  It was also clear that in 2001, 
jurisdiction of the case was transferred to the Reno RO.

The record reflects that the veteran has not been heard from 
since 2002.  However, inexplicably, following the September 
2003 Board remand, the actions requested in that remand, such 
as the issuance of a duty-to-assist letter and notification 
of scheduled VA examinations, were directed to the veteran at 
his old address in Ponca City, OK.  However, the record 
contains no indication from the veteran or any other source 
that he had moved back to Oklahoma or had moved from his 
Nevada address.  Moreover, it is quite possible, and in fact 
appears likely, that the veteran did not report for his VA 
skin examination scheduled for October 2004 because not only 
was notice of that examination sent to the Oklahoma address, 
but the examination was scheduled at the VAMC in Oklahoma 
City.  In addition, the most recent SSOC, issued in May 2005, 
was issued to the address in Oklahoma.  

In effect, the best available information of record reflects 
that the veteran is residing in Nevada, of which he promptly 
notified VA in October 2000, and that VA did not record the 
veteran's Nevada address in the database, leading to his 
failure to receive duty to assist notifications and notice of 
a VA examination.  Accordingly, the Board believes that, 
initially, the veteran's proper address should be obtained 
and recorded in the VA database.  Therefore, essentially, all 
of the actions initially requested in the Board's September 
2003 remand must be undertaken for a second time with 
notification to the veteran at a different address.  

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2003).

Under the current provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005).

The record reflects that, in a March 2001 letter from the RO 
issued to the Nevada address, the veteran was advised of the 
type of evidence needed to substantiate a claim of 
entitlement to service connection.  However, he was not 
advised as to the more particular type of evidence needed to 
establish service connection for PTSD. Furthermore, he was 
not advised of the need to identify the specific stressors 
that he believes caused his PTSD.  Similarly, he was also not 
advised as to the type of evidence needed to establish 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  Accordingly, although such letters were 
issued to the veteran in January 2004 and January2005, those 
letters were sent to the Oklahoma address.  The Board 
believes that these letters should be re-issued to the 
veteran at the Nevada address, or if more recent information 
about the veteran's whereabouts is available, to his most 
recent address.

In view of the foregoing, the Board believes that a remand of 
this case is necessary so that the RO can accurately notify 
the veteran of the type of evidence necessary to substantiate 
his claims for service connection for PTSD and for 
compensation benefits under 38 U.S.C.A. § 1151.  Furthermore, 
as explained in the Introduction, the Board has 
recharacterized the issue of entitlement to service 
connection for PTSD as whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Therefore, the 
RO should advise the veteran as to the law and regulations 
regarding such a claim, and as to what type of evidence is 
needed to reopen a previously denied claim.

With respect to the veteran's claim for an increased 
evaluation, the Board notes that, effective August 30, 2002, 
the criteria for evaluating skin disorders were amended.  See 
67 Fed. Reg. 49,590 (2002).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

The Board believes that a remand of the increased rating 
claim for a skin condition is necessary so that the RO can 
adjudicate the veteran's claim under both the new and old 
criteria, and apply the version that is found to be most 
appropriate to his claim.  Furthermore, the Board also 
believes that a new dermatology examination is required to 
assess the severity of the veteran's skin disorder under the 
new rating criteria.

Accordingly, this case is remanded for the following action:

1.  Initially, the RO is requested to make 
an effort to obtain the veteran's current 
address and to update the VA database 
accordingly.  In this regard, the veteran's 
most recent address of record (as reported 
by him in October 2000 is in Reno, NV); 
however VA has on record and has been using 
subsequent to October 2000, the veteran's 
former address in Ponca City, OK.  This 
matter should be clarified, and the 
appropriate address annotated for the 
record. 

2.  The RO must ensure that all notification 
and development action required by the VCAA 
is completed.  In particular, the RO should 
advise the veteran as to what information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate his claims.  The RO should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the claimant 
and which part, if any, the RO will attempt 
to obtain on behalf of the claimant.


3.  The RO should also request from the 
veteran that he submit corroborating 
evidence of his claimed PTSD stressors.  The 
veteran should be advised that meaningful 
research of his stressors will require him 
to provide the "who, what, where, and 
when" as to each stressor, to include the 
dates of events already described by the 
veteran.  In particular, he should be 
requested to provide the name, rank, unit, 
and any other clarifying information as to 
the identity of any individuals involved in 
the alleged stressor events, including the 
names of casualties.  The veteran should 
also be advised that this information is 
vitally necessary to obtain supportive 
evidence of the asserted in-service stressor 
events, and that he must be as specific as 
possible because, without such details, an 
adequate search for verifying information 
cannot be conducted.

NOTE:  In effect as to actions (2) and (3), 
the correspondence issued in January 2004 
and January 2005, should be re-issued to his 
address in Reno, Nevada, or if a more 
current address for the veteran exists, then 
to that location.

4.  Following the receipt of the requested 
information, the RO should review the file 
and prepare a summary of all of the 
veteran's claimed stressors.  This summary, 
together with a copy of the DD Form 214 and 
all pertinent associated documents should be 
sent to the Commandant of the Marine Corps, 
Headquarters United States Marine Corps, 
MMSB10, 2008 Elliot Road, Suite 201, 
Quantico, VA 22134-5030, and, if warranted, 
the Marine Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy Yard, 
1254 Charles Morris Street, SE, Washington, 
DC 20374-5040, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  That agency or 
those agencies should be asked to provide 
any information that might corroborate the 
veteran's alleged in-service stressors.  The 
RO should then prepare a report detailing 
the nature of any stressors which it has 
determined are established by the record.  
This report is then to be added to the 
claims folder.

5.  If it is found that any of the veteran's 
reported stressors have been verified by 
credible supporting evidence, and that such 
evidence constitutes new and material 
evidence sufficient to reopen his previously 
denied claim, he should be afforded a VA 
psychiatric examination.  The claims folder, 
to include a copy of this Remand, must be 
made available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  The psychiatrist should render an 
opinion as to the medical probability that 
the veteran currently suffers from PTSD 
resulting from his military experiences.  It 
should be stated whether a current diagnosis 
of PTSD is linked to a specific corroborated 
stressor event (or events) experienced in 
service, pursuant to the diagnostic criteria 
set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-
IV).  If a diagnosis of PTSD is rendered, 
the examiner should specify any and all 
stressor(s) upon which the diagnosis is 
based.

6.  The RO should make arrangements for the 
veteran to be afforded a dermatological 
examination (in Reno, if feasible, unless a 
more updated address is received) in order 
to evaluate the nature and severity of his 
verrucae.  The claims folder must be 
provided to the examiner for review.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
respond to each of the following inquiries.

a.  Please discuss the extent, if any, of 
exudation or itching present in any area 
that has been affected by verrucae. 

b.  Is there ulceration or extensive 
exfoliation or crusting in any area that 
has been affected by verrucae? 

c.  Are there any systemic or nervous 
manifestations of the veteran's verrucae? 

d.  Please describe the extent of any 
scarring that is attributable to his 
service-connected disability.  As to any 
scarring found, an opinion should be 
offered as to the degree of any deformity 
or disfigurement that is attributable to 
that scarring.  Also, please advise as to 
whether any residual scars are poorly 
nourished, with repeated ulceration, or 
are objectively tender and painful. 

e.  Please comment on what percentage of 
the exposed areas of the veteran's body 
are affected by his service-connected 
skin disorder.

f.  Does treatment for the veteran's skin 
disorder require systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs?  If so, for what 
duration has such therapy been required 
during the past 12 months?



7.  Once the foregoing has been completed, 
the RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue an SSOC 
to his address in Reno, Nevada (unless a 
more updated address is received), and the 
veteran and his representative should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

